DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is response the Terminal Disclaimer filed 1/10/2021. 
The status of the Claims is as follows:
Claims 1-19, 25-27, and 35-39 have been cancelled;
Claims 20-24, 28-34 are pending and have been examined. 

Terminal Disclaimer
The terminal disclaimer filed on 1/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,407,109 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 20-24 and 28-34 are allowed.
The following is an examiner’s statement of reasons for allowance:

Upon further examination of the art of record, it has been decided that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed lower seal support oriented transversely to the web lifts a transverse central portion of the bag above said up line and downline portion of the inserted product load to fall away from the transverse central portion of the bag towards the downline side of the bag as recited in independent Claim 20.

The Prior Art, Rearick for example, teaches a lower seal support (114,118) however the Prior Art does not teach lower seal support lifts a transverse central portion of the bag above said up line 

Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731